Citation Nr: 0517861	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1970, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), evaluating it as 30 percent disabling 
effective May 28, 2003 (the date of the veteran's claim), and 
also denied the claims of entitlement to service connection 
for bilateral hearing loss and for tinnitus.  The veteran has 
perfected a timely appeal.

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected psychiatric disability is 
manifested by no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The veteran and his service representative have been fully 
advised of the evidence needed to substantiate entitlement to 
an initial disability rating in excess of 30 percent for 
PTSD, of the evidence he needed to provide and the evidence 
VA would obtain, as well as the need for him to submit any 
evidence in his possession.  Such notice was issued to the 
veteran and his service representative in a June 2003 letter, 
the September 2003 rating decision, and the December 2003 
statement of the case.  

These documents also provided them with notice of the law and 
governing regulations, including the VCAA, as well as the 
requirement to submit medical evidence establishing 
entitlement to an initial disability rating in excess of 20 
percent for PTSD.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the ways in which this evidence 
failed to show entitlement to a higher evaluation.  This 
notice served to inform the veteran of the evidence needed to 
substantiate his claim.

The June 2003 letter told the veteran of the evidence needed 
to substantiate the claim for service connection for PTSD.  
VA's General Counsel has held that additional notice is not 
required with regard to issues that are downstream from the 
initial grant of service connection.  VAOPGCPREC 8-2003 
(2003); 69 Fed. Reg. 25,180 (2004).  The Board is bound by 
this opinion.  38 U.S.C.A. § 7104(c) (West 2002).  The 
statement of the case and supplemental statement of the case 
did, however, provide notice of the evidence needed to 
substantiate the claim for a higher initial rating.

Thus, this correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  

Some of this notice was provided after the initial denial.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including his service medical records and post-service VA and 
private treatment records.  There are no reported records 
that are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with an examination that contained the necessary 
findings to evaluate the severity of the service-connected 
PTSD.  The VA examiner concluded at this examination in 
August 2003 that the most appropriate diagnosis for the 
veteran's psychiatric problems was PTSD.  And, as will be 
shown below, the medical evidence of record clearly 
demonstrates that the veteran's service-connected PTSD is not 
manifested by symptoms entitling him to a 50 percent rating.  
Thus, the Board concludes that no further examinations are 
required in this case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



Factual Background

Service personnel records show that the veteran served in 
Vietnam from February to May 1968.  He was awarded the Combat 
Infantryman Badge, and Bronze Star Medal, among other 
decorations.

A December 2000 Psychological Summary completed by Dr. Steven 
Katkin, PhD, noted that the veteran had been seen for several 
years beginning in 1990 for agoraphobia and panic attacks.  
Dr. Katkin reported that the veteran no longer experienced 
panic attacks, and traveled long distances without anxiety.  
He continued to experience some anticipatory anxiety when 
walking any extended distances alone, based on his fear of 
falling as a result of dizziness.  His problems were 
compounded by Meniere's disease, which caused frequent mild 
dizziness.  

The veteran described his psychiatric symptoms in a July 2003 
statement in which he disclosed that he first experienced a 
psychotic episode around Christmas 1974.  At that time, he 
began shaking while standing beside his car.  When he woke up 
the next day, he was curled up in a ball and afraid to get 
out bed.  He also was crying and fearful.  He also had 
experienced agoraphobia and panic attacks since his Vietnam 
service.  He continued avoiding large crowds and did not take 
walks by himself because he feared such activities might 
cause a panic attack.  Although he was employed for many 
years after service, the veteran stated that he "was never 
sure that I was going to make it."  He described an episode 
of uncontrolled crying while on a business trip and stated 
that he had retired in 2001 due to his "nerves."

On VA PTSD examination in August 2003, the veteran complained 
of sleep disturbance and constant intrusive thoughts of his 
Vietnam service.  The VA examiner stated that he had reviewed 
the claims folder.  The veteran lived in a house with his 
wife and had been married to her for 32 years.  He had no 
children.  He retired from his job in June 2002 and reported 
that he had no problems at work.  Although the veteran 
received psychiatric treatment while employed, he had 
maintained his employment without any problems.  

Mental status examination of the veteran revealed that he was 
in mild emotional distress with above average grooming and 
hygiene.  His activity level was normal with no abnormal 
movements.  He had normal speech.  The veteran described his 
mood as "edgy and quick" with his wife such as snapping at 
her over minor issues.  This had been a problem for along 
time.  His affect was tense.  His thoughts were not slowed.  
The veteran's last suicidal thought had been in the 1970s 
when he thought about "doing himself in," but he stated 
that he would never do that now.  

The veteran denied hallucinations or homicidal ideation.  He 
reported infrequent nightmares.  He was preoccupied with 
thoughts and memories of his Vietnam combat experiences for 
up to 2 hours a day.  He reported occasional hypervigilance 
but denied any startle reaction.  The veteran's Global 
Assessment of Functioning (GAF) score was 59, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The examiner's 
impression was chronic PTSD.

The examiner added  that the veteran had experienced sub-
clinical PTSD for many years and, since he had retired, his 
symptoms had clinically manifested themselves.  The veteran's 
social adaptations were moderately impaired and included 
problems with conflict in his marital relationship.  The 
examiner also noted that the veteran had been able to 
maintain his employment without significant impairment from 
PTSD.  Overall, the VA examiner rated the veteran as mildly 
disabled.

In an August 2003 letter, Donald Healy, M.A., a counselor at 
a Vet Center, stated that the veteran had been seen for 
weekly therapy sessions since July 2003.  He noted that the 
veteran began experiencing intrusive memories of his Vietnam 
service several years after his separation from service.  The 
veteran's primary symptoms were panic attacks, intrusive 
memories of his Vietnam service, sleep disturbance, and past 
suicidal ideation.  

The counselor noted that the veteran had maintained a 
"fairly normal" home and work life.  However, the veteran's 
PTSD had caused him to avoid traveling to and pass up certain 
job opportunities while he had been employed.

In his October 2003 notice of disagreement, the veteran 
contended that he was impaired in his relationships and his 
employment by PTSD.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Here the veteran's service-connected PTSD is evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

As the veteran has appealed from an initial award, the Board 
must consider whether an initial rating in excess of 30 
percent for his service-connected PTSD is warranted for any 
period of time during the pendency of his claim.  Fenderson, 
supra.

An evaluation of 30 percent disabling is provided where PTSD 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as a depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).

The next higher evaluation of 50 percent disabling is 
provided where PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is provided where PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Finally, the maximum evaluation of 100 percent disabling is 
provided under Diagnostic Code 9411 where PTSD is manifested 
by total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living (including the maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of his close relatives, his 
own occupation, or his own name.  Id.

The regulation has been interpreted as meaning that the sole 
basis for a 100 percent rating is total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004)  

Applying these criteria to the veteran, the Board notes that 
he held the same job for many years until his retirement in 
2002.  The VA examiner stated in August 2003 that the veteran 
had kept his job without significant impairment from PTSD.  
This opinion was echoed by the Vet Center counselor who found 
that the veteran had had a fairly normal work life.  

Although the veteran has reported some difficulties on the 
job, these reports are consistent with occupational and 
social impairment with occasional decrease in work 
efficiency, and intermittent periods of inability to perform 
occupational tasks-the criteria for the current 30 percent 
rating.

The veteran has been married to his current wife since 1971 
and has no children.  Although he reports that irritability 
troubles his marriage, he has remained in that relationship 
for more than 30 years.  In August 2003, the VA examiner 
found that the veteran had some deficiencies in social 
functioning.  Again, these reports are consistent with the 30 
percent rating, which envisions social impairment.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32.  The 
veteran's GAF score of 59 in August 2003 is indicative of 
moderate disability.

Reviewing all of the evidence, the Board finds that the 
criteria for a disability rating in excess of 30 percent for 
PTSD have not been met.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  Since the veteran does not have 
deficiencies in most of the areas needed for a 50 percent 
evaluation, the disability does not more closely approximate 
the criteria for that evaluation than for the current 30 
percent rating.  38 C.F.R. §§ 4.7, 4.21.  The veteran has not 
met most of these criteria at any time during the appeal 
period.  Fenderson, supra.

Because the veteran is retired, his service-connected PTSD 
has not interfered with his employment.  The disability has 
required no post-service hospitalizations.  The evidence does 
not otherwise suggest that an extraschedular rating is 
warranted for his service-connected PTSD.  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 
38 C.F.R. § 3.321(b) (2004).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim to an 
initial evaluation in excess of 30 percent for PTSD.  The 
Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.


REMAND

With respect to the veteran's service connection claims for 
bilateral hearing loss and tinnitus, he contends that he 
incurred these disabilities as a result of in-service noise 
exposure during active combat service in Vietnam.  The 
veteran's service personnel records clearly show that he 
engaged in combat with the enemy as an infantry company 
commander during active service in Vietnam.  He has 
consistently reported that he incurred bilateral hearing loss 
and tinnitus in such service.  A review of the veteran's 
post-service treatment records show treatment for Meniere's 
disease, a condition characterized by hearing loss and 
tinnitus.  See Cromley v. Brown, 7 Vet. App. 376, 377 (1995).  
Given the foregoing, the Board finds that, the veteran should 
be scheduled for VA examination in order to determine the 
etiology of his bilateral hearing loss and tinnitus.  
38 U.S.C.A. §§ 1154, 5103A(d) (West 2002).  

Accordingly, these claims are remanded for the following 
actions:

1.  Make arrangements for the veteran to 
be afforded an audiology examination to 
determine whether he currently has 
bilateral hearing loss and tinnitus, and 
if so, whether these disabilities are 
related to service.  The claims folder 
must be sent to the examiner for review.  

The examiner should provide opinions as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current bilateral hearing loss or 
tinnitus had its onset in service or is 
otherwise the result of a disease or 
injury in service, including based on the 
veteran's reported in-service noise 
exposure during combat service in 
Vietnam.  All examination findings, along 
with a rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  Then, re-adjudicate the claims of 
entitlement to service connection for 
bilateral hearing loss and for tinnitus.  
If any determination remains adverse to 
the veteran, issue a supplemental 
statement of the case before the claims 
folders are returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


